EXHIBIT 10.128

VISION TWENTY-ONE, INC.
120 West Fayette Street, Suite 700
Baltimore, Maryland 21201

 

 

December 5, 2001

Mr. Andrew Alcorn
66 Dale Drive
Chatham, New Jersey 07928

Dear Andy:

The purpose of this letter is to confirm the terms of your engagement by Vision
Twenty-One, Inc. (the "Company") to serve as President of the Company and as
President and a director of the Company's direct and indirect subsidiaries
(collectively, the "Vision 21 Subsidiaries"). The terms of such engagement are
as follows:

You shall serve as President of the Company and as President of the Vision 21
Subsidiaries in accordance with the terms of the resolutions adopted by the
respective Boards of Directors of the Company and the Vision 21 Subsidiaries as
of December 5, 2001, and in accordance with the terms and conditions set forth
herein. Such engagement shall commence as of December 5, 2001 for the Company
and for all Vision 21 Subsidiaries, except Block Vision of Texas, Inc. for which
the commencement of your engagement as President shall be December 10, 2001.
Your engagement shall commence on an independent contractor basis. At any time
after the commencement of this engagement, you shall have the right to require
that the Company hire you as an employee and provide you with all welfare and
fringe benefits provided to other executive employees of the Company, effective
as of your date of hire.

In consideration for the services which you have agreed to provide to the
Company in your capacity as President of the Company and as President of the
Vision 21 Subsidiaries, the Company agrees to pay to you Thirty Thousand and
00/100 Dollars ($30,000) per month (the "Monthly Fee"). The Monthly Fee shall be
payable in equal biweekly installments on the fifteenth (15th) and thirtieth
(30th) days of each month, commencing on December 15, 2001. We will jointly
review the amount of the Monthly Fee on or about March 1, 2002 and, based upon
such review, will make any adjustments to the Monthly Fee as we may mutually
agree to at that time. The Company shall also reimburse you for all reasonable
expenses you incur in connection with your activities on behalf of the Company
and the Vision 21 Subsidiaries, including expenses for travel, entertainment,
service and use charges for cellular telephone service, automobile and similar
items, upon your presentation, from time to time, of an itemized account of such
expenditures. 

The Company's obligation to make severance payments to you pursuant to Section
5(a)(1) of the Amended And Restated Employment Agreement dated May 30, 2001
among yourself, the Company, MEC Health Care, Inc. and Block Vision, Inc. (the
"Prior Employment Agreement"), shall be suspended, effective December 1, 2001,
until the earlier of the following: (i) the closing of the proposed sale of the
Company and its subsidiaries (the "Sale Transaction"), at which time the payment
of all remaining Installment Termination Payments (as such term is defined in
Section 5(a)(1) of the Prior Employment Agreement) shall be accelerated and the
Company shall make a lump sum payment to you in an amount equal to the aggregate
of all remaining Installment Termination Payments; (ii) your resignation or
removal as President of the Company and the Vision 21 Subsidiaries, at which
time the Company shall immediately recommence payment of all remaining
Installment Termination Payments in accordance with the provisions of Section
5(a)(1) of the Prior Employment Agreement; (iii) the Company's breach of its
payment obligations to you pursuant to item 2. of this letter agreement, at
which time the payment of all remaining Installment Termination Payments shall
be accelerated and the Company shall make a lump sum payment to you in an amount
equal to the aggregate of all remaining Installment Termination Payments; or
(iv) our mutual agreement to terminate such suspension and reinstate the
provisions of Section 5(a)(1) of the Prior Employment Agreement, at which time
the Company shall immediately recommence payment of all remaining Installment
Termination Payments in accordance with the provisions of Section 5(a)(1) of the
Prior Employment Agreement.

The provisions of item 4. of the letter agreement dated August 28, 2001 among
yourself, the Company, MEC Health Care, Inc. and Block Vision, Inc. (the
"Termination Letter"), shall be suspended, effective December 1, 2001, until the
earlier of the following: (i) the closing of the Sale Transaction; (ii) your
resignation or removal as President of the Company and the Vision 21
Subsidiaries; or (iii) our mutual agreement to terminate such suspension and
reinstate the provisions of item 4. of the Termination Letter.

Your acceptance of the engagement provided for herein, whether as an independent
contractor or as an employee, is without prejudice to any and all rights which
may you have under (i) the Prior Employment Agreement, including, without
limitation, any and all rights which you have pursuant to Section 5(a)(1) of the
Prior Employment Agreement to receive the Installment Termination Payments
required thereunder, or any and all rights which you have under Sections 5(a)(1)
and Section 10 of the Prior Employment Agreement, or otherwise, if the Company
defaults in its obligation to make the required severance payments pursuant to
the Prior Employment Agreement as modified hereunder; or (ii) item 3. of the
Termination Letter.

If you are in agreement with the terms set forth in this letter, I would
appreciate it if you could confirm such agreement by signing this letter where
indicated below.

Sincerely,

/s/ Howard Hoffmann

 

Howard Hoffmann,
Chairman of the Board, Vision Twenty-One, Inc.

 

Agreed and accepted effective as
of the 5th day of December, 2001

 

/s/ Andrew Alcorn
________________________________

Andrew Alcorn

 

 

 

 

 

 

 